DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 112 rejections in the office action dated 2/1/22, the applicant has not addressed or responded to these rejections, and therefore they remain below.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 43, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitations “the ceiling”, “the floor”, “the aft pressure bulkhead”, “the rear spar of said wings”, “the upper frame of said fuselage”.  There is insufficient antecedent basis for these limitations in the claim.
The terms “stiff” and “flexible” in claim 43 are relative terms which render the claim indefinite. The terms “stiff” and “flexible” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it will be interpreted that an inner section is stiffer than an outer section.
Claim 47 recites the limitation "the water".  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 18, 39, 41-44, 47, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dornier (US D264838 S).
For claim 1, Dornier discloses a low noise aircraft (Fig. 1-5) comprising: a fuselage (central body) comprising a nose section (front, cone-shaped section), a cabin (within fuselage, where windows are located) and a tail (rear portion) comprising an empennage (T-tail), the profile of said fuselage tightening towards said tail (Fig. 2, fuselage narrows at the back); two wings mounted on opposite sides of said fuselage (Fig. 2-3), said wings being located below said cabin (Fig. 3); two engines (Fig. 3, shown mounted on top of the fuselage, with ducted propellers), each said engine mounted on a pylon (structure connecting engines to fuselage) on a respective side of said fuselage (right and left), each pylon being connected to the fuselage (Fig. 3); two propellers (in ducts), each said propeller joined to and positioned behind a respective said engine (Fig. 2); at least one cabin door (Fig. 2, shown as a rectangle around the middle window on the aircraft’s left side) to access said cabin; and landing gear (Fig. 4, wheels retraced in wings); wherein said engines are positioned above said wings (Fig. 3); wherein said propellers are positioned at a rear end of each said engine (Fig. 2) such that said propellers push said engines; wherein said propellers are positioned behind an inhabitable zone of said cabin (Fig. 2, propellers are behind the windows which are an inhabitable zone); wherein the thrust of said engines is oriented inward toward the control surfaces of said empennage, or downward toward said empennage, or at least one of outboard and upward relative to said cabin (the thrust produced by the propellers would be directed generally in a backward direction but with components that are oriented in an inward, downward, outboard, or upward direction; this limitation is met as the claim language does not require that the angle of the motor or propeller itself is mounted at an angle).
For claim 18, Dornier discloses the aircraft of claim 1, wherein said wings comprise at least one of plain flaps, single slotted flaps, double slotted flaps, fowler flaps, split flaps, slats, leading edge droops and leading edge slots (Fig. 2 reasonably discloses and suggests to one of ordinary skill in the art that the inboard control surfaces are plain flaps).
For claim 39, Dornier discloses the aircraft of claim 1, wherein said fuselage is aerodynamically profiled such that lift is generated over said nose section and said cabin (Fig. 1, fuselage is aerodynamic and airfoil shaped, and would generate lift in certain flight conditions).  
For claim 41, Dornier discloses the aircraft of claim 1, wherein said propellers are positioned above said wings (Fig. 3).
For claim 42, Dornier discloses the aircraft of claim 1, wherein said wings each comprise at least an inner wing section (Fig. 3: section extending outward at an angle upward) and an outer wing section (Fig. 3: most outboard section), each said inner wing section comprising a stronger dihedral angle than each said outer wing section (Fig. 3: inboard section has a stronger angle, or dihedral, than the outboard).  
For claim 43, Shulikov as modified discloses the aircraft of claim 42, wherein each said inner wing section is stiff and each said outer wing section is flexible and bends during flight (with the inner sections 2 being shorter than the outer sections 3, it is interpreted that they would be stiffer while the outer sections would be more flexible and able to bend). 
For claim 44, Dornier discloses the aircraft of claim 42, wherein each said inner wing section (angled section) terminates at a plurality of attachment points for said landing gear (Fig. 4 shows strut and wheel attachment points at a structure where the inner wing section terminates), and said fuselage further comprises landing gear compartments (the flat structure extending from the central body of the fuselage also are interpreted as a part of the fuselage) for storing said landing gear (Fig. 4) such that said landing gear is retractable (Fig. 4 reasonably discloses and suggests to one of ordinary skill in the art that the gear is current retracted).
For claim 47, Dornier discloses the aircraft of claim 42, wherein the dihedral angles of said inner wing sections are strong enough such that said outer wing sections stay above water (the entire aircraft stays above water when flying).
For claim 50, Shulikov as modified discloses the aircraft of claim 42, wherein the propellers are positioned above the wings (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 24, 40, 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dornier in view of Shulikov (RU 2111150 C1).
For claim 4, Dornier discloses the aircraft of claim 1, but fails to disclose that the geometry of said fuselage comprises a plurality of circular arcs meeting at structurally reinforced pillars and beams, such that said cabin is pressurizable.  
However, Shulikov teaches an aircraft wherein the geometry of said fuselage comprises a plurality of circular arcs (circular walls of fuselage shown in Fig. 9) meeting at structurally reinforced pillars and beams (Fig. 4, partitions 31), such that said cabin is pressurizable (“door remains closed and sealed”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dornier by constructing the fuselage with circular arcs and pillars and beams such that the cabin is pressurizable as disclosed by Shulikov. One of ordinary skill in the art would have been motivated to make this modification to provide a structure that can withstand pressurization forces to create an inhabitable and comfortable cabin for passengers.
For claim 5, Dornier discloses the aircraft of claim 1, but fails to disclose that said fuselage further comprises a luggage compartment in said tail and a luggage compartment door to access said luggage compartment.
However, Shulikov teaches an aircraft with a fuselage that further comprises a luggage compartment (36) in said tail (Fig. 4) and a luggage compartment door (hatch 37) to access said luggage compartment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dornier by having a luggage compartment in the tail with a door as disclosed by Shulikov. One of ordinary skill in the art would have been motivated to make this modification to provide a space to store luggage.
For claim 24, Dornier discloses the aircraft of claim 1, but fails to disclose that each said at least one cabin door comprises an upper section that opens upward in a "Gull Door" configuration and a lower section that opens downward, wherein said lower section acts as an entry step when opened. 
However, Shulikov teaches an aircraft wherein each said at least one cabin door (24 and 25) comprises an upper section (24) that opens upward in a "Gull Door" configuration (Fig. 8) and a lower section (25) that opens downward, wherein said lower section acts as an entry step when opened (Fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dornier by having the door be a gull wing configuration with an upper and lower section as disclosed by Shulikov. One of ordinary skill in the art would have been motivated to make this modification to ensure that water does not enter the fuselage by leaving the lower portion closed when landing on water.
For claim 40, Dornier discloses the aircraft of claim 1, but fails to disclose that a central beam at the rear of said cabin descends from the ceiling to the floor to reinforce the aft bulkhead and to create a structural bridge between the rear spar of said wings and the upper frame of said fuselage that links to said pylons.
However, Shulikov teaches that a central beam (Fig. 4, 31 at left of engine 13) at the rear of said cabin descends from the ceiling to the floor to reinforce the aft bulkhead (31, at right of engine 13) and to create a structural bridge between the rear spar of said wings (lines up with rear of wings, also shown in Fig. 5-6) and the upper frame of said fuselage that links to said pylons (at least indirectly links to pylons as modified).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dornier by having a central beam for reinforcing the aft bulkhead and the connection between the wings and the pylons as disclosed by Shulikov. One of ordinary skill in the art would have been motivated to make this modification to provide a structural bridge within the cabin that provides a load path from the wings to the pylons and efficiently withstands the loads encountered during flight.
For claim 48, Dornier discloses the aircraft of claim 42, but fails to disclose that said inner wing sections comprise at least one of floats or sponsons.
However, Shulikov teaches an inner wing section with floats (middle wing sections with floats 39 are inboard to outer wing sections 40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dornier by having the inner wing sections have floats as disclosed by Shulikov. One of ordinary skill in the art would have been motivated to make this modification to increase buoyancy to keep the cabin above water during a water landing.
For claim 49, Dornier discloses the aircraft of claim 42, but fails to disclose that said outer wing sections comprise floats. 
However, Shulikov teaches said outer wing sections (Fig. 2: 3) comprise floats (39). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dornier by having the outer wing sections have floats as disclosed by Shulikov. One of ordinary skill in the art would have been motivated to make this modification to increase buoyancy to keep the cabin above water during a water landing.

Claims 36, 38, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dornier in view of Gevers (US 5850990 A).
For claim 36, Dornier discloses the aircraft of claim 1, but fails to disclose that a nose section of said fuselage comprises an open empty space.
However, Gevers discloses an aircraft wherein a nose section (3) of a fuselage (300) comprises an open empty space (Fig. 44, open space above and below landing gear).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dornier by having the nose section comprise an open empty space as disclosed by Gevers. One of ordinary skill in the art would have been motivated to make this modification to provide a space for storage.
For claim 38, Dornier as modified discloses the aircraft of claim 36, wherein the aircraft comprises a fixed front windshield (Fig. 2) and said open empty space (as modified) is usable for luggage and equipment storage (usable for storage of anything, including luggage), said cabin comprising an access door to said open empty space (cabin door shown in Fig. 2).
For claim 45, Dornier discloses the aircraft of claim 44, but fails to disclose that said landing gear compartments are watertight.
However, Gevers teaches that landing gear components may be made watertight (Col 37, lines 34-36). Even though Gevers teaches the landing gear will not be made watertight, this is recited as a preference, and it could still be beneficial despite the downsides listed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dornier as modified by having the landing gear compartment be watertight as disclosed by Gevers. One of ordinary skill in the art would have been motivated to make this modification to prevent water from entering the compartment which would increase the weight of the aircraft once it takes off.

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dornier as modified by Gevers, as above, further in view of Hensley (US 20060145000 A1).
For claim 37, Dornier as modified by Gevers discloses the aircraft of claim 36, wherein the aircraft comprises an elongated front windshield (Fig. 1),
But fails to disclose that the windshield comprises a front access door that opens upwards-and-back such that said nose section and said open empty space are accessible to passengers for entertainment, sport or aircraft entry and exit.
However, Hensley teaches an aircraft (Fig. 4) wherein the windshield comprises a front access door (70) that opens upwards-and-back such that said nose section and said open empty space (Fig. 4) are accessible to passengers for entertainment, sport or aircraft entry and exit (used for entry and exit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dornier as modified by having a front access door that opens upwards-and-back such that said nose section and said open empty space are accessible to passengers for entertainment, sport or aircraft entry and exit as disclosed by Hensley. One of ordinary skill in the art would have been motivated to make this modification to permit easy access to the aircraft cargo area for loading large cargo and ease of boarding.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dornier in view of Richard (CA 2368566 A1).
For claim 46, Dornier discloses the aircraft of claim 42, but fails to disclose that said inner wing sections cross through the aircraft under at least one seat inside said cabin. Dornier shows a low-wing aircraft that may have wing sections that cross through the aircraft under a seat, but does not explicitly show or state that.
However, Richard teaches an aircraft (Fig. 1) wherein wing sections (14) cross through the aircraft under at least one seat inside said cabin (seat inside the cabin implied by windows).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dornier by having the wing cross under a seat inside the cabin as disclosed by Richards. One of ordinary skill in the art would have been motivated to make this modification to provide a single wing section that is connected from right to left to improve structural integrity and decrease weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642